UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7598


JORGE J. SOLANO-MORETA,

                Petitioner - Appellant,

          v.

TRACY W. JOHNS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-hc-02004-D)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorge J. Solano-Moreta, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jorge J. Solano-Moreta, a federal prisoner,                 appeals

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2012) petition.               We have reviewed the

record and find no reversible error.                Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.               Solano-Moreta v. Johns,

No. 5:12-hc-02004-D (E.D.N.C. July 26, 2012).                 We dispense with

oral   argument   because      the    facts   and    legal    contentions    are

adequately    presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2